Name: Commission Regulation (EEC) No 2010/88 of 7 July 1988 amending Regulation 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product;  consumption
 Date Published: nan

 No L 177/ 19 8 . 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2010/88 of 7 July 1988 amending Regulation 282/67/EEC on detailed rules for intervention for oil seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European feconomic Community, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Articles 24a (3) and 26 (3) thereof, Whereas the characteristic of 'double zero' rape seed is a lower glucosinolate content, which facilitates its incorpo ­ ration in animal feed ; whereas the first subparagraph of Article 3 (4) of Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 2933/87 (4), lays down a maximum authorized content of 20 micromoles per gram for seed of that description ; whereas, however, the second subparagraph of that provision provides for a temporary exception until the end of the 1988/89 marketing year to enable operators to adapt to the new quality requirements ; whereas experience has shown that provision should be made for a further exception to permit such adaptation ; Whereas the exception provided for in Article 4 of Regulation No 282/67/EEC on the use of the uniform method to determine the glucosinolate content should be extended ; whereas experience has shown that the fifth subparagraph of Article 7 of Regulation No 282/67/EEC could be deleted ; Whereas it should be specified that offers to sell for intervention are acceptable where they are submitted during the purchasing period provided for in Article 26 of Regulation No 136/66/EEC ; HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . The second subparagraph of Article 3 (4) is replaced by the following : 'However, for the 1986/87 to 1989/90 marketing years, "double zero" rape seed shall be allowed to contain a level of glucosinolates not exceeding 35 micromoles per gram of seed.' 2. In the second subparagraph of Article 4, 'marketing years 1986/87 and 1987/88 ' is replaced by ' 1986/87 to 1988/89 marketing years'. 3 . The following subparagraph is added to Article 5 (2) : 'Where it is accepted, the purchase shall be considered as concluded on the day on which the offer is submitted.' c 4 . The fifth subparagraph of Article 7 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its, entirety and directly applicable in all Member States . Done at Bhissels, 7 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 110, 29 . 4 . 1988 , p. 10 . (3) OJ No 151 , 13 . 7 . 1967, p. 1 . (&lt; OJ No L 278 , 1 . 10 . 1987, p. 46.